Citation Nr: 1630549	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  10-18 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to service connection for tinea pedis.

2. Entitlement to an initial compensable rating for onychomycosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1978 to October 1981 and from August 1985 to August 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for bilateral onychomycosis and assigned an initial noncompensable evaluation.  The Veteran's claims file is now in the jurisdiction of the RO in Waco, Texas.

In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In December 2015, the Board decided the appeal in part and remanded it in part for further development.

In a rating decision since issued in February 2016, the Appeals Management Center (AMC) granted service connection for seasonal allergic rhinitis and tinnitus, so they are no longer at issue since the Veteran did not, in response, separately appeal either the disability ratings or effective date assigned for them.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating she has to separately appeal these "downstream" issues).

The issue of service connection for tinea pedis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appellate period, the Veteran's onychomycosis has affected less than 5 percent of the entire body and none of the exposed areas, and has required no more than topical (non-steroidal) therapy.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7899-7820 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As part of the Benefits Delivery at Discharge (BDD) program, the Veteran was provided notice on the "downstream" issues of disability ratings and effective dates, prior to the November 2008 rating decision.  38 U.S.C.A. § 7105 (West 2014); Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  She has not alleged that notice in this case was less than adequate.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding the duty to assist, the Veteran's service, VA, and private treatment records have been secured.  The Board finds that receipt of recent VA medical records substantially complied with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any additional records that could be used to support her claim.

The Veteran was provided VA examinations in connection with the claim, including an examination obtained as part of the prior Board remand.  The Board finds the examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes, and that no further development of the evidentiary record is necessary.  See id.

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  As directed by the previous remand, the AOJ obtained additional medical records and a new VA examination.  The Board finds that the AOJ complied with the remand directives.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In Fenderson v. West, 12 Vet App 119, 125-26 (1999), the U.S. Court of Appeals for Veterans Claims (Court) distinguished appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  Accordingly, where the question for consideration is the propriety of the initial rating assigned, as here, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged ratings" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.

The Veteran's onychomycosis has been evaluated as 0 percent disabling under Diagnostic Code 7899-7820.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.  Here, the Veteran's disability was rated by analogy under 7820 for infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases).

Diagnostic Code 7820 directs that the skin condition should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7820 (2015).

Because the Veteran's onychomycosis affects only the toenails, the Diagnostic Codes for disfigurement of the head, face, or neck, and for scars are not appropriate.

Diagnostic Code 7806 (dermatitis or eczema) provides a noncompensable evaluation where dermatitis or eczema covers less than five percent of the entire body or less than five percent of exposed areas affected and no more than topical therapy was required during the previous twelve month period.  A 10 percent evaluation is assigned when dermatitis or eczema is at least five percent, but less than twenty percent, of the entire body, or at least five percent, but less than twenty percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past twelve month period.  A 30 percent evaluation is assigned when twenty to forty percent of the entire body or twenty to forty percent of exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  A 60 percent evaluation is assigned when more than forty percent of the entire body or more than forty percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the previous twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

On March 2008 VA examination, the examiner noted changes consistent with onychomycosis involving the great toes and fifth toe of both feet.

On January 2010 VA examination, the Veteran reported a good response to treatment with a daily antifungal cream.  The examiner noted bilateral onychomycosis had no effect on the Veteran's usual occupation and resulting work problems and no effects on usual daily activities.

On April 2011 VA examination, the Veteran reported discoloration of the toenails and abnormal nail growth.  She stated she continued to use topical cream on the toenails daily.  On physical examination, the examiner noted the right great toenail was thickened and discolored and the right fifth toenail was also thickened but without discoloration.  The fourth toenail had some roughness but no thickening or discoloration.  The second and third toenails were normal.  On the left foot, the toenails were normal.  The examiner stated the left fifth nail was rough and slightly thickened, but still normal.  The diagnosis was onychomycosis of the right great toenail only.

On January 2016 VA examination, the examiner noted the Veteran had inactive onychomycosis and tinea pedis.  The examiner noted the condition did not cause scarring or disfigurement of the head, face, or neck; the Veteran did not have any benign or malignant skin neoplasms; and there were no systemic manifestations due to any skin diseases.  The Veteran used topical medication only for less than six weeks of the past 12 months, had no other treatments or conditions, and had no debilitating or nondebilitating episodes.  The cream listed is not marked as being steroidal and there is no other evidence that it is steroidal.  Physical examination showed infections of the skin affected less than five percent of the total body area and none of the exposed areas.  The tinea pedis was described as a scaly rash between the third, fourth, and fifth toes of the right foot, and between the fourth and fifth toes of the left foot.  The inactive onychomycosis was described as a minimal thickening of the right big toe nail.  No other skin conditions were noted, and the Veteran's skin condition did not impact her ability to work.

On review of the record, the Board finds that the disability picture presented by the Veteran's onychomycosis does not result in a compensable disability rating for the entire appellate period.  There is no indication that at any time during the appellate period the onychomycosis affected at least five percent, but less than twenty percent, of the entire body, or at least five percent, but less than twenty percent, of exposed areas affected, or required any intermittent systemic therapy.   For the disability, she uses a non-steroidal cream.  The Board can find no basis for a compensable rating.

In making this determination, the Board has reviewed all the evidence of record, both medical and lay evidence, regarding the level of severity of the Veteran's onychomycosis.  The preponderance of the evidence does not show that a higher rating is warranted, nor that a staged rating is appropriate.

Accordingly, the Board finds that entitlement to an initial compensable rating for onychomycosis is not warranted.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has also considered whether referral for extraschedular consideration is warranted for the Veteran's onychomycosis under 38 C.F.R. § 3.321(b).  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular rating is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Thun v. Peake, 22 Vet. App. 111 (2008).  

If the Board finds that the schedular rating does not contemplate the Veteran's level of disability and symptomatology, then the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  If so, then the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).  Comparing the Veteran's symptomatology to the applicable criteria, the Board finds that the degree of disability shown is encompassed by the rating schedule.  The Veteran's onychomycosis has been described as inactive and results in slightly thickened, discolored toenails, but does not require treatment other than topical medication.  The symptomatology and effects on daily living is contemplated by the rating criteria and does not present an exceptional disability picture.  The VA examiners found the disability did not impact the Veteran's ability to work.  Frequent hospitalization is not shown.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration of the rating for onychomycosis is not warranted.  38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the evidence of record does not suggest, and the Veteran has not alleged unemployability due to these disability and, regardless, the Veteran is already in receipt of a total disability rating due to the combined evaluations of her service-connected disabilities.  Accordingly, the Board finds that the matter of entitlement to TDIU is not raised in the context of this claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

Entitlement to an initial compensable rating for onychomycosis is denied.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issue of service connection for tinea pedis.

In December 2015, the Board remanded this issue for a new VA examination to determine the etiology of any current tinea pedis.  The examination occurred on January 2016.  Neither the Veteran nor her representative has waived AOJ consideration of the examination report, and the AOJ has not issued a supplemental statement of the case (SSOC) with consideration of the newly received evidence.  On remand, the AOJ should issue a new SSOC that considers all evidence received since the last SSOC was issued in November 2014.

Accordingly, the case is REMANDED for the following action:

The AOJ should complete all necessary development, review the record, and readjudicate the issue of service connection for tinea pedis.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


